DETAILED ACTION
This Office action is in response to Application filed on October 5, 2020.
Claims 1-15 are pending.
Claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of application No. 15/978,867 filed on May 14, 2018, which claims the benefit of application No. 14/245,029 filed on April 4, 2014 under 35 U.S.C. 120 is acknowledged.

Applicant’s claim for the benefit of provisional application No. 61/808,893 filed on April 5, 2013 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 3, 2022 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities: 
Regarding claim 7, please amend the limitation as follows: “a memory storing instructions for execution by one or more processors[[,:]];”.
Claims 8-10 are also objected since they are depended upon objected base claims as set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizawa et al. (US 2015/0256407 A1, included in the IDS submitted on March 3, 2022, “Iizawa”) in view of Kiess et al. (Network virtualization in G-Lab COMCON [excluding the cover page], included in the IDS submitted on March 3, 2022, “Kiess”).
Regarding claims 1 and 7, Iizawa discloses a method by a network provider controller (control apparatus 20, see FIG. 3), comprising: 
receiving, from a client controller (the control apparatus receives various settings such as operation policy from a communication terminal 30 operated by a network administrator, see FIG. 3 and ¶¶ 64, 73), a set of endpoints managed by the client controller that are to be connected (the network administrator manages edge nodes 10-1 through 10-4, in particular edge nodes 10-1 and 10-2, see FIG. 3) and traffic characteristics that need to be supported between the set of endpoints (the operation policy comprises requirements of each virtual link, see FIG. 13 and ¶ 99; in particular L01 is a virtual link between edge nodes 10-1 and 10-2, see FIG. 3); 
establishing a virtual network (VN) in response to the client controller (find and select a link that satisfies the requirements of the operation policy, see FIG. 18 and ¶¶ 122-23; moreover, a virtual network representing the path L01 between the first edge node [e.g., edge node 10-1] and the second edge node [e.g., edge node 10-2] is determined according to the selected link that satisfies the requirements of the operation policy [e.g., LP01], see FIG. 3-4 and ¶¶ 122-23).
However, Iizawa does not explicitly disclose allocating network resources for the VN; and notifying the client controller of availability of the VN between the endpoints.
Kiess discloses allocating network resources for the VN (a network provider controller [NCP] reserves the resources requested by a virtual network operator [VNO], see pg. 1, last ¶-pg. 2, ¶ 2; moreover, the NCP reserves a slice over the complete set of domains, see pg. 2, ¶ 2); and 
notifying the client controller of availability of the VN between the endpoints (the NCP provides an end-to-end network slice to the VNO, see pg. 2, ¶ 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iizawa as taught by Kiess, since the modification, as suggested in pg. 1, last ¶-pg. 2, ¶ 2 of Kiess, enables the control apparatus of Iizawa to act as a mediator between a VNO and VNPs/PIPs to compare different offers from competitors on the market place, thereby realizing lower cost for creating the underlaying network infrastructure for the VNO’s virtual network.
Furthermore, regarding claim 7, Iizawa discloses a network provider controller (control apparatus 20, see FIG. 3), comprising: 
a transceiver (the control apparatus must have a transceiver to receive and send signals, see FIG. 3); 
a memory storing instructions for execution by one or more processors (the control apparatus can be implemented as a computer program executed by a processor, see ¶ 107; this means the computer program must be stored in a memory); 
one or more processors coupled to the transceiver that execute computer instructions stored in the memory (the control apparatus can be implemented as a computer program executed by a processor, see ¶ 107) to cause the network provider controller to: 
provide a virtual network (VN) (find and select a link that satisfies the requirements of the operation policy, see FIG. 18 and ¶¶ 122-23; moreover, a virtual network representing the path L01 between the first edge node [e.g., edge node 10-1] and the second edge node [e.g., edge node 10-2] is determined according to the selected link that satisfies the requirements of the operation policy [e.g., LP01], see FIG. 3-4 and ¶¶ 122-23).
However, Iizawa does not explicitly disclose allocate network resources to fulfil the VN; and send one or more messages to notify the client controller of availability of the VN for transport of information between the endpoints.
Kiess discloses allocate network resources to fulfil the VN (a network provider controller [NCP] reserves the resources requested by a virtual network operator [VNO], see pg. 1, last ¶-pg. 2, ¶ 2; moreover, the NCP reserves a slice over the complete set of domains, see pg. 2, ¶ 2); and 
send one or more messages to notify the client controller of availability of the VN for transport of information between the endpoints (the NCP provides an end-to-end network slice to the VNO, see pg. 2, ¶ 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iizawa as taught by Kiess, since the modification, as suggested in pg. 1, last ¶-pg. 2, ¶ 2 of Kiess, enables the control apparatus of Iizawa to act as a mediator between a VNO and VNPs/PIPs to compare different offers from competitors on the market place, thereby realizing lower cost for creating the underlaying network infrastructure for the VNO’s virtual network.
Regarding claim 2, Iizawa discloses wherein the traffic characteristics comprise one or more of bandwidth and Quality of Service (QoS) (the operation policy comprises requirements relating to bandwidth, delay, jitter, etc., see ¶ 99).
Regarding claims 3 and 9, Iizawa discloses receiving virtual network element (VNE) connection setup commands for a path through the VN from the client controller (the network administrator gives an instruction about starting the service to the control apparatus, see ¶ 105; in response, the control apparatus determines a route of an upper layer for the service and generates and sets a packet handling operation in each node, see ¶ 105); and 
converting one of the VNE connection setup commands into a command to configure a network element (NE) represented by a VNE in the path (generating and setting a packet handling operation in each node includes generating packet handling operation in the lower layer, see ¶ 104; moreover, the lower layer topology comprises lower layer network elements represented by upper layer network elements, see FIG. 1-2).
Regarding claim 5, Iizawa does not explicitly disclose exchanging fault monitoring information with the client controller, wherein the fault monitoring information comprises a VN resources failing, a VN resources partial failing, a VN resources degrading, or faults in virtual network connections.
Kiess discloses disclose exchanging fault monitoring information with the client controller, wherein the fault monitoring information comprises a VN resources failing, a VN resources partial failing, a VN resources degrading, or faults in virtual network connections (application service providers can monitor the network QoS and QoE or check if the virtual network provider stands to the contract and report an SLA violation if necessary, i.e., fault monitoring information exchange, see pg. 2, ¶¶ 4-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iizawa as taught by Kiess, since the modification, as suggested in pg. 1, last ¶-pg. 2, ¶ 2 of Kiess, enables the control apparatus of Iizawa to act as a mediator between a VNO and VNPs/PIPs to compare different offers from competitors on the market place, thereby realizing lower cost for creating the underlaying network infrastructure for the VNO’s virtual network.
Regarding claim 8, Iizawa discloses wherein the VN is computed according to a granularity of the VN (find and select a link that satisfies the requirements of the operation policy, see FIG. 18 and ¶¶ 122-23; also determines whether addition of candidate path is possible, see ¶ 126), the VN is expressed of virtual network elements and virtual links (a virtual network representing the path L01 between the first edge node [e.g., edge node 10-1] and the second edge node [e.g., edge node 10-2] is determined according to the selected link that satisfies the requirements of the operation policy [e.g., LP01], see FIG. 3-4 and ¶¶ 122-23).
Regarding claim 10, Iizawa discloses wherein: 
the network provider controller is further configured to: 
receive a VN connection delete request message from the client controller (the network administrator gives an instruction about starting the service to the control apparatus, see ¶ 105; in response, the control apparatus determines a route of an upper layer for the service and generates and sets a packet handling operation in each node, see ¶ 105; moreover, the network administrator’s ability to start the service implies the ability to stop the service as well, in which case, deletion of the generated route is desired to make the corresponding resources available, see ¶ 105); and 
to convert the VN connection delete request message into connection delete commands for network nodes along a connection path in the VN (generating and setting a packet handling operation in each node includes generating packet handling operation in the lower layer, see ¶ 104; moreover, the lower layer topology comprises lower layer network elements represented by upper layer network elements, see FIG. 1-2; furthermore, the network administrator’s ability to start the service implies the ability to stop the service as well, in which case, deletion of the generated route is desired to make the corresponding resources available, see ¶ 105).
Regarding claim 11, Iizawa discloses a client controller (a network administrator, see FIG. 3 and ¶¶ 64, 73), comprising: 
at least one processor (the network administrator corresponds to a terminal, which must use a processor to perform its function, see ¶ 112); and 
a memory coupled to the at least one processor and storing instructions for execution by the at least one processor (the terminal must be implemented as a computer program executed by the processor, see ¶ 112) to cause the client controller to: 
compute a virtual path through a virtual network (VN) (find and select a link that satisfies the requirements of the operation policy, see FIG. 18 and ¶¶ 122-23; moreover, a virtual network representing the path L01 between the first edge node [e.g., edge node 10-1] and the second edge node [e.g., edge node 10-2] is determined according to the selected link that satisfies the requirements of the operation policy [e.g., LP01], see FIG. 3-4 and ¶¶ 122-23); and 
send virtual network element (VNE) connection setup commands for VNEs in the computed virtual path to the network provider controller (the network administrator gives an instruction about starting the service to a control apparatus 20, see FIG. 3 and ¶ 105).
However, Iizawa does not explicitly disclose wherein the VN is provided by a network provider controller.
Kiess discloses wherein the VN is provided by a network provider controller (a network provider controller [NCP] provides an end-to-end network slice to a virtual network operator [VNO], see pg. 2, ¶ 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iizawa as taught by Kiess, since the modification, as suggested in pg. 1, last ¶-pg. 2, ¶ 2 of Kiess, enables the control apparatus of Iizawa to act as a mediator between a VNO and VNPs/PIPs to compare different offers from competitors on the market place, thereby realizing lower cost for creating the underlaying network infrastructure for the VNO’s virtual network.
Regarding claim 12, Iizawa discloses the endpoints are managed by the client controller (the network administrator manages edge nodes 10-1 through 10-4, in particular edge nodes 10-1 and 10-2, see FIG. 3).
However, Iizawa does not explicitly disclose wherein the processor is further configured to execute the instructions to cause the network provider controller to: initiate a virtual network service (VNS) negotiation with the network provider controller by sending a VNS negotiation initiation message to the network provider controller, wherein the a VNS negotiation initiation message comprises a set of endpoints associated with the VN.
Kiess discloses wherein the processor is further configured to execute the instructions to cause the network provider controller to: 
initiate a virtual network service (VNS) negotiation with the network provider controller by sending a VNS negotiation initiation message to the network provider controller, wherein the a VNS negotiation initiation message comprises a set of endpoints associated with the VN (negotiation between VNO and a virtual network provider [VNP] as well as VNP and a physical infrastructure provider [PIP], see pg. 1, last ¶-pg. 2, first ¶).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iizawa as taught by Kiess, since the modification, as suggested in pg. 1, last ¶-pg. 2, ¶ 2 of Kiess, enables the control apparatus of Iizawa to act as a mediator between a VNO and VNPs/PIPs to compare different offers from competitors on the market place, thereby realizing lower cost for creating the underlaying network infrastructure for the VNO’s virtual network.
Regarding claim 13, Iizawa discloses wherein the VNS request further comprises a traffic matrix element comprising traffic characteristics between the endpoints (the operation policy comprises requirements of each virtual link, see FIG. 13 and ¶ 99; in particular L01 is a virtual link between edge nodes 10-1 and 10-2, see FIG. 3).
Regarding claim 14, Iizawa discloses wherein the traffic matrix element comprises a connectivity type parameter and wherein the connectivity type parameter comprises a point-to- point (P2P) connection, a point-to-multipoint (P2MP) connection, a multipoint-to-multipoint (M2MP) connection, a rooted multipoint, or combinations thereof (the operation policy comprises requirements of each virtual link, see FIG. 13 and ¶ 99; in particular L01 is a virtual link between edge nodes 10-1 and 10-2, see FIG. 3).

Claim(s) 4, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizawa in view of Kiess as applied to claims 1 and 11 above, and further in view of Sinn (US 2015/0030032 A1, includes in the IDS submitted on March 3, 2022).
Regarding claim 4, Iizawa discloses receiving virtual network element (VNE) connection setup commands for a path through the VN from the client controller (the network administrator gives an instruction about starting the service to the control apparatus, see ¶ 105; in response, the control apparatus determines a route of an upper layer for the service and generates and sets a packet handling operation in each node, see ¶ 105), wherein a VNE in the path represents a sub-network in a provider network (the lower layer topology comprises lower layer network elements represented by upper layer network elements, see FIG. 1-2); 
triggering a path computation on the VNE (the control apparatus determines a route of an upper layer for the service and generates and sets a packet handling operation in each node, see ¶ 105); and 
configuring each network element (NE) within the computed path of the sub-network in the provider network (the control apparatus determines a route of an upper layer for the service and generates and sets a packet handling operation in each node, see ¶ 105).
However, Iizawa and Kiess do not explicitly disclose the client controller is the DCC.
Sinn discloses from the DCC (an overlay network manager system or ONM system including a central communication manager and a central route manager, see FIG. 1-2 and ¶¶ 29, 44-45).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iizawa and Kiess as taught by Sinn, since the modification, as suggested in ¶ 29 of Sinn, enables a virtual network operator to extend the virtual network beyond a single data center to multiple data centers that can be at different geographical locations distinct from the single data center, thereby realizing improved redundancy in case of various types of failures (e.g., if one of the data centers becomes inoperable due to fire, then other data centers continue to provide service to customers).
Regarding claim 6, Iizawa and Kiess do not explicitly disclose wherein the client controller is a data center (DC) controller, the end points are endpoints in one or more DCs associated with the DC controller.
Sinn discloses wherein the client controller is a data center (DC) controller (an overlay network manager system or ONM system including a central communication manager and a central route manager, see FIG. 1-2 and ¶¶ 29, 44-45), the end points are endpoints in one or more DCs associated with the DC controller (one of the computing nodes can be located in a first data center and another one of the computing nodes can be located in a second data center, see FIG. 1 and ¶¶ 26, 29). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iizawa and Kiess as taught by Sinn, since the modification, as suggested in ¶ 29 of Sinn, enables a virtual network operator to extend the virtual network beyond a single data center to multiple data centers that can be at different geographical locations distinct from the single data center, thereby realizing improved redundancy in case of various types of failures (e.g., if one of the data centers becomes inoperable due to fire, then other data centers continue to provide service to customers).
Regarding claim 15, Iizawa does not explicitly disclose wherein the processor is further configured to execute the instructions to cause the network provider controller to: sent, to the network provider controller, a fault message that indicates a detected fault associated with the client controller.
Kiess discloses wherein the processor is further configured to execute the instructions to cause the network provider controller to: 
sent, to the network provider controller, a fault message that indicates a detected fault associated with the client controller (application service providers can monitor the network QoS and QoE or check if the virtual network provider stands to the contract and report an SLA violation if necessary, i.e., fault monitoring information exchange, see pg. 2, ¶¶ 4-5).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iizawa as taught by Kiess, since the modification, as suggested in pg. 1, last ¶-pg. 2, ¶ 2 of Kiess, enables the control apparatus of Iizawa to act as a mediator between a VNO and VNPs/PIPs to compare different offers from competitors on the market place, thereby realizing lower cost for creating the underlaying network infrastructure for the VNO’s virtual network.
However, Iizawa and Kiess do not explicitly disclose in a remote data center associated with the client controller, the client controller being a data center controller.
Sinn discloses in a remote data center associated with the client controller, the client controller being a data center controller (an overlay network manager system or ONM system including a central communication manager and a central route manager, see FIG. 1-2 and ¶¶ 29, 44-45).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iizawa and Kiess as taught by Sinn, since the modification, as suggested in ¶ 29 of Sinn, enables a virtual network operator to extend the virtual network beyond a single data center to multiple data centers that can be at different geographical locations distinct from the single data center, thereby realizing improved redundancy in case of various types of failures (e.g., if one of the data centers becomes inoperable due to fire, then other data centers continue to provide service to customers).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Houyou et al. (US 2014/0372617 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474